Report of commissioners confirmed, without passing upon the question as to whether the abutting owners are entitled to compensation for the alleged additional burden placed upon their property. All concurred, except Foote, J., who dissented, upon the ground that the special act* under which this proceeding was instituted is invalid in that it does not provide for compensation to the owners of the fee in Pearl street for the added burden due to the operation of the railroad by locomotive steam power.

See Laws of 1908, chap. 494.— [Rep.